Title: To George Washington from Colonel Southy Simpson, 9 February 1778
From: Simpson, Southy
To: Washington, George



Accomack County virginia 9th Febry 1778
May it Please your Excellency,
Sir,

I hope youl excuse my taking the Liberty, to Intreat you not to take from this too much expos’d part of the State of virginia, those Soldiers Lately Draughted by virtue of an act of the State: I Esteem it as one of the greatest Honnours to be your Soldier, and Such I consider Myself, and am ready when ever you think the Service of the States makes it necessary, to risk my Life, and I will Risk my Life, in the Execution of All your Commands, yet Great Sir, I Humbly conceive our exposed Situations at least makes it nec[e]ssary, to keep what few Men we have, however we shall think ourselves Happy whilst you have the disposal of us, and all your Commands Shall be Punctually obey’d I have the Honnour to be with the Greatest Esteem, Sir your obedient & very Humble Servant

Southy Simpson

